In this case appellant was convicted of unlawfully selling intoxicating liquor, and his punishment fixed at confinement in the penitentiary for one year. It appears from the record that appellant entered his plea of guilty and his punishment was fixed by the jury at the minimum penalty fixed by the offense charged in the indictment. Appellant having pleaded guilty, and there being no statement *Page 422 
of facts or bills of exceptions in the record, there appears nothing before us to consider.
The judgment of the trial court is affirmed. Grandberry v. State, 86 Tex.Crim. Rep., 216 S.W. Rep., 164; Gipson v. State, 86 Tex.Crim. Rep., 216 S.W. Rep., 870.
Affirmed.